10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney

MATTHEW D. SEGAL

Assistant United States Attorney - j t E D
501 I Street, Suite 10-100 ' é'
Sacramento, CA 95814 .
Telephone: (916) 554-2700 SEP 06 2019

Facsimile: (916) 554-2900 “ug msTRICT COURT
EASTERN Di THUD.OF GALIFORNIA
w fi ig vl fh

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, | CASE NO: 2:13-CR-00102 MCE
Plaintiff, [PROPOSED] ORDER TO UNSEAL INDICTMENT
Vv.

ANDREI RAMANIUK,

Defendant.

 

 

 

 

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.

Dated: Spot, G 20914 oo
N . The Honorabl¢K endall J. Newman
UNITED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER TO UNSEAL INDICTMENT

 
